DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roberto Fernandez on 31 May 2022.

The application has been amended as follows: 

IN THE CLAIMS
1.	(Currently Amended) A vehicle system comprising:
	a conversion catalyst configured to receive exhaust gas; 
	a temperature sensor configured to sense a conversion catalyst temperature of the conversion catalyst;
an indication device operable between a static state and an impure fuel alarm state; and
	an exhaust gas aftertreatment system controller configured to:
receive the conversion catalyst temperature from the temperature sensor;
compare the conversion catalyst temperature to a conversion catalyst temperature lower threshold;
compare the conversion catalyst temperature to a conversion catalyst temperature upper threshold;
compare the conversion catalyst temperature to a conversion catalyst temperature middle threshold;
increase a first bucket counter in response to determining that the conversion catalyst temperature is less than the conversion catalyst temperature middle threshold and greater than the conversion catalyst temperature lower threshold;
increase a second bucket counter in response to determining that the conversion catalyst temperature is less than the conversion catalyst temperature upper threshold and equal to greater  than the conversion catalyst temperature middle threshold; and
communicate a first signal to the indication device based on at least a calculation using the first bucket counter and the second bucket counter.

9.	(Currently Amended) An exhaust gas aftertreatment system controller for a vehicle system having a conversion catalyst, an oxidation catalyst, and an indication device, the exhaust gas aftertreatment system controller being configured to:
receive a conversion catalyst temperature associated with the conversion catalyst;
compare the conversion catalyst temperature to a conversion catalyst temperature lower threshold;
compare the conversion catalyst temperature to a conversion catalyst temperature upper threshold;
compare the conversion catalyst temperature to a conversion catalyst temperature middle threshold;
increase a first bucket counter in response to determining that the conversion catalyst temperature is less than the conversion catalyst temperature middle threshold and greater than the conversion catalyst temperature lower threshold;
increase a second bucket counter in response to determining that the conversion catalyst temperature is less than the conversion catalyst temperature upper threshold and equal to or greater than the conversion catalyst temperature middle threshold; and
communicate a first signal to the indication device based on at least a calculation using the first bucket counter and the second bucket counter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW T LARGI/Primary Examiner, Art Unit 3746